FILE COPY



 Kathryne VauseAppellant/s                                       Liberty Insurance Co /s




                         Fourth Court of Appeals
                               San Antonio, Texas
                                    January 27, 2015

                                  No. 04-13-00614-CV

                                   Kathryne VAUSE,
                                       Appellant

                                            v.

             LIBERTY INSURANCE CORPORATION and Justin A. Smith,
                                Appellees

              From the 25th Judicial District Court, Guadalupe County, Texas
                               Trial Court No. 07-2231-CV
                         Honorable William Old, Judge Presiding


                                     ORDER

Sitting:     Sandee Bryan Marion, Chief Justice
             Marialyn Barnard, Justice
             Luz Elena D. Chapa, Justice

     The panel has considered the Appellant’s Motion for Rehearing, and the motion is
DENIED.
     sbm

                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of January, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court